 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   NATIONSTAR MORTGAGE LLC,
                                                           Case No.: 2:15-cv-01636-RCJ-NJK
12          Plaintiff(s),
                                                                          Order
13   v.
                                                                     [Docket No. 77]
14   LVDG, LLC, et al.,
15          Defendant(s).
16         Pending before the Court is a stipulation to amend the complaint. Docket No. 77. That
17 stipulation provides a procedural history of the case, but does not actually explain why it is that
18 Plaintiff is seeking to amend the complaint or what will be gained by doing so.            See id.
19 Accordingly, the stipulation is DENIED without prejudice. Any renewed request to amend must
20 be filed by November 12, 2019.
21         IT IS SO ORDERED.
22         Dated: November 5, 2019
23                                                              ______________________________
                                                                Nancy J. Koppe
24                                                              United States Magistrate Judge
25
26
27
28

                                                    1
